Citation Nr: 0517898	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-17 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness in the hands.

2.  Entitlement to service connection for a depressive 
disorder.

3.  Entitlement to service connection for an upper back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1960 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in New 
Orleans, Louisiana, that denied entitlement to the benefits 
sought.  The case was previously before the Board in June 
2004, at which time it was remanded for further development.  

The Board notes that, in a statement submitted at the hearing 
before the Board sitting in New Orleans, Louisiana, in 
November 2003, the veteran withdrew the issues of entitlement 
to service connection for chronic alcoholism, residuals of a 
left ankle injury, and a disability manifested by insomnia.  
Accordingly, these issues are no longer in appellate status.  
38 C.F.R. § 20.204 (2004).

The issue of service connection for a disability manifested 
by numbness in the hands is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
each of the claims adjudicated herein has been developed and 
obtained, and all due process has been accorded.

2.  A depressive disorder is not shown during service or for 
years thereafter.

3.  A current depressive disorder is not the result of a 
disease or injury incurred in active service.

4.  A current upper back disorder is not the result of a 
disease or injury incurred in active service.  

5.  By rating decision dated in April 1996, service 
connection for a bilateral knee disorder was denied.  The 
veteran was notified of the decision that same month, but did 
not file a timely appeal.

6.  The evidence received since the April 1996 rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a bilateral knee disorder. 

7.  In an April 1996 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder.  The veteran was notified of the decision later 
that same month, but did not file a timely appeal.

8.  The evidence received since the April 1996 rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disorder.

9.  By rating decision dated in April 1996, service 
connection for a right ankle disability was denied.  The 
veteran was notified of the decision later that month, but 
did not file a timely appeal.

10.  The evidence received since the April 1996 rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right ankle disability. 


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  An upper back disorder was not incurred in active service 
and may not be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1112, 1131, 1137, (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  The April 1996 rating decision denying service connection 
for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, (2004).

4.  The evidence received since the April 1996 rating 
decision is not new and material, and the claim for service 
connection for a bilateral knee disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

5.  The April 1996 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, (2004).

6.  The evidence received since the April 1996 rating 
decision is not new and material, and the claim for service 
connection for a low back disability has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

7.  The April 1996 rating decision denying service connection 
for a right ankle disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, (2004).
8.  The evidence received since the April 1996 rating 
decision is not new and material, and the claim for service 
connection for a right ankle disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the veteran was provided 
with such notice and given an opportunity to respond.  In 
June 2004, the Board remanded the case specifically to cure 
this procedural defect, and on remand, a letter, dated in 
July 2004, was sent to the veteran which meets the 
requirements of the VCAA.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

First, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, a claim for which 
additional evidence was developed, was readjudicated in a 
supplemental statement of the case (SSOC) provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument over the years in support of his claims.  He has 
stated many times that he believes there is sufficient 
evidence in the claims file on which to decide the claims in 
his favor.  Viewed in the context of the whole history of the 
claims on appeal, the furnishing of the VCAA notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, No. 02-1077, slip op. at 11 (Fed. Cir. Apr. 14, 
2005).  The veteran has had a "meaningful opportunity to 
participate effectively" in the processing of his claims.  
Id., slip op. at 21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.  

Second, the requirements with respect to the content of the 
VCAA notice were also met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

First, the RO informed the veteran in the July 2004 VCAA 
letter about the information and evidence that is necessary 
to substantiate the claims for service connection in this 
case.  Specifically, the letter specifically informed the 
veteran that new and material evidence was required to reopen 
the claims for service connection denied in the April 1996 
rating decision and advised him what constitutes new and 
material evidence.  The letter also informed the veteran in 
an attachment entitled, "What the Evidence Must Show", what 
evidence was needed to substantiate a claim for service 
connection for a disability.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1).  In the July 2004 VCAA 
letter, the RO informed the veteran that VA was responsible 
for getting relevant records from any Federal agency, which 
"may include medical records from the military, VA hospitals 
(including private facilities for VA authorized treatment), 
or from the Social Security Administration."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  In the July 
2004 letter, the veteran was informed, in a section entitled 
"what must the evidence show to establish entitlement to the 
benefit you want" of the kinds of evidence he should submit.  
See the July 2004 letter, page 6.

Finally, the RO must request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  The July 2004 
letter advised the veteran that "it's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal Department or agency."  This 
request essentially complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

The Board finds that notification has been provided to the 
veteran of the information and evidence not previously 
provided to VA that was necessary to substantiate his claims, 
and the communications properly indicated what portion of the 
information and evidence was to be provided by the veteran 
and what portion VA would attempt to obtain on the veteran's 
behalf.  Based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims in 
compliance with the VCAA.  

With regard to the duty to assist the veteran, the VCAA 
provides that VA shall make efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
necessary if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  The record contains extensive VA 
and private treatment records.  The veteran was afforded 
various specialty examinations by VA in the early 2000's.  
Further, he testified at a hearing before the undersigned 
traveling Member of the Board in New Orleans in November 
2003, and a transcript of his testimony from that hearing is 
in the file and has been reviewed.  For these reasons, the 
Board concludes that VA has more than fulfilled its duty to 
assist the veteran in this case.  

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  As will 
be discussed below, the Board has determined, with regard to 
the claims of entitlement to service connection for a 
bilateral knee disorder, a low back disorder, and a right 
ankle disability, that the claims have not been reopened.

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Requirements For Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Thus, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Service Connection for a Depressive Disorder

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
psychiatric disorder.

The post service records include an August 1999 statement 
from a private psychologist who reported that in July 1999 he 
interviewed the veteran.  The veteran reported that he left 
service as a result of injuries sustained in Vietnam where 
his knee, ankle and back were injured in a parachute drop.  
The veteran stated he was increasingly uncomfortable because 
of the old injuries, but the fact that records pertaining to 
the injuries were not available had hindered his ability to 
receive VA services.  The veteran stated he was attempting to 
show an emotional/mental impairment associated with his term 
in Vietnam.  Psychological testing was administered and 
showed "a rather obvious attempt to exaggerate 
symptomatology with the endorsement of a wide variety of rare 
symptoms and attitudes."  The examiner added, however, that 
it was "also possible that this fake bad attempt is within 
the frame work of an existing pathological condition."  The 
Axis I diagnoses following clinical evaluation and 
psychological testing were:  Dysthymic disorder, with 
atypical features; mixed anxiety-depressive disorder; rule 
out post-traumatic stress disorder; rule out major depressive 
disorder, recurrent, moderate severity; continuous cannabis 
abuse; episodic cocaine abuse; and rule out polysubstance 
abuse.  The veteran was given an Axis II diagnosis of mixed 
personality disorder with schizoid, schizotypal, avoidant, 
dependent, and antisocial traits.  The psychologist opined 
that the interview and test data suggested that the veteran 
had "possibly embellished" the severity of impairment in an 
attempt to gain access to disability benefits, but it was his 
opinion that, even without the motivation to gain access to 
benefits, the veteran would exhibit considerable evidence of 
underlying pathology.

In an October 1999 communication, a private physician stated 
that he had treated the veteran for a major depressive 
illness.  He stated that from history obtained from the 
veteran, the depressive disorder seemed to have begun after 
an accident during parachute jumps while at Fort Campbell, 
Kentucky, in January 1962.  

Additional post service records include the report of the VA 
psychiatric examination accorded the veteran in February 
2001.  The examiner stated the veteran described some 
evidence of a low grade and chronic depression.  He believed 
alcohol consumption had either contributed to that or might 
have been the primary cause.  He noted, however, that the 
veteran's adjustment to civilian life following service and 
his ability to cope with civilian stressors "have not been 
the best.  That could certainly lead to low grade depression 
over time."  The Axis I diagnoses were dysthymia and alcohol 
abuse.

Reports of VA treatment and evaluation of depression 
thereafter are of record.  At the time of a January 2002 
evaluation, it was noted that depression had been diagnosed 
three years previously, but the veteran believed he had been 
suffering from depression "for a while."  The impressions 
were:  Depressive disorder, not otherwise specified versus 
dysthymic disorder; and cannabis abuse.  At the time of a May 
2002 outpatient visit, he was given an impression of 
dysthymic disorder.  

A VA psychiatric examination was accorded the veteran in 
August 2002.  The chart was reviewed by the examiner.  The 
examiner stated that, while the veteran complained of some 
depressive symptoms, he did not meet the criteria for a 
clinical depression or a major depressive disorder.  When 
discussing the symptoms of dysthymia, the veteran related 
these symptoms to being "uncomfortable" due to his various 
orthopedic complaints.  Notation was made that the veteran 
had had problems with alcohol and with coping with adult 
life.  Notation was also made of anxiety that the veteran 
stated he had had for many years.  The examiner stated this 
did not relate to his military service, but was most likely 
related to personality issues.  The examiner stated the 
primary cause of the veteran's dysthymia related to past or 
present alcohol abuse and also to his personality disorder.  
He added the dysthymia was also related to a rather 
unfortunate family situation that the veteran was involved 
in.  The examiner opined the dysthymia was not of service 
onset.  

In view of the foregoing, the Board finds that, although a 
current psychiatric disorder is shown to exist by the 
evidence of record, other requirements for service connection 
have not been met in this case.  Degmetich, 104 F. 3d at 
1332.  Specifically, the Board notes that the requirement 
that there be a medical nexus between the current disability 
and service is not satisfied, inasmuch as there cannot be a 
nexus between two items (a current disability and inservice 
disability) when only of those items is shown to exist.  In 
this regard, a depressive disorder is not shown during 
service or for years thereafter.

As noted above, the veteran was accorded a comprehensive 
psychiatric examination by VA in August 2002, and the 
examiner concluded that the veteran's dysthymic disorder was 
not etiologically linked to his military service many years 
earlier.  The examiner had access to the claims folder that 
included an October 1999 statement from a private 
psychiatrist who expressed the opinion that the veteran had a 
major depressive illness that was linked to his active 
service.  However, the psychiatrist did not have access to 
the claims folder and stated that his opinion was based upon 
history provided by the veteran.  For this reason, the Board 
assigns less probative value to the private psychiatrist's 
statement.

The private physician's opinion is also given less probative 
value in light of psychological testing accorded the veteran 
for the psychiatrist by a private psychologist in July 1999.  
In a detailed report, the psychologist noted the veteran had 
likely embellished the severity of his situation in an 
attempt to gain access to disability benefits.  The 
psychologist referred to the history of polysubstance abuse 
and a history of family problems that had likely impaired the 
veteran's ability to function.  The VA psychiatrist who 
examined the veteran in 2002 had this information and was 
unequivocal in expressing the opinion that the veteran's 
psychiatric disorder was attributable to factors having 
nothing to do with the veteran's service and was therefore 
not of service onset.  The Board finds his opinion more 
credible or believable because it takes into account, and 
therefore "hangs together" in a more coherent way with, the 
entire evidence of record.  Regarding this, the Board notes 
that "definitions of credibility do not necessarily confine 
that concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. 
Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of 
the difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
that was inconsistent with prior written statements).  For 
these reasons, the Board therefore finds that the persuasive 
and more probative evidence preponderates against the claim 
for service connection for a depressive disorder.  Therefore, 
the claim must be denied.

Service Connection for an Upper Back Disorder

A review of the service medical records is without reference 
to complaints or abnormalities pertaining to the upper back.  

The May 1977 private statement referred to above indicates 
the veteran was seen by a chiropractor for complaints that 
included pain "between the shoulder blade and elbow."  
Notation was made that the veteran had taken a beating over 
the years, in that he had "taught ski diving/teach karate-
auto wrecks."  However, in a statement dated later in 1998, 
the chiropractor made no reference to the upper back.  Also 
of record is an April 1998 statement from Jack Loupe, M.D., 
who reported he examined the veteran in April 1998 for 
complaints pertaining to the low back, right hip, and both 
knees.  No reference was made in the report to any 
involvement pertaining to the upper back.

Lay statements dated in the late 1990's from service comrades 
likewise refer primarily to involvement of the low back and 
lower extremities.  No reference was made by the individuals 
to the upper back.

The post service medical evidence includes the report of a VA 
examination of the joints in February 2001.  Clinical 
findings included diffuse tenderness around the thoracic 
spine, but no paraspinal muscle spasm.  A pertinent 
examination impression was made of chronic upper back pain.  
The examiner stated he was unable to comment on any 
correlation between the back pain and the reported parachute 
injury in service.  The examiner added, however, that it was 
"not likely" that the parachute injury in service caused 
the upper back pain since the veteran was able to go back to 
normal duty after the injury.

Also of record is a report of a VA examination of the joints 
in October 2002.  Notation was made that in the years 
following service, the veteran was able to work as a mechanic 
and a millwright at various times and reported no 
restrictions in any of his activities during those times.  It 
was stated that an X-ray study of the thoracic spine in 
September 2002 showed the presence of degenerative arthritic 
changes.  Noting that the veteran had been able to work 
essentially unrestricted as a mechanic and a millwright for 
many years following service, the examiner stated he had 
difficulty relating any of the reasons why the veteran could 
not work at the present to the parachute jump in service 
"when he stated that he had no treatment of his spine and 
was able to basically work unrestricted for over 30 years."

Based on the foregoing, the Board agrees with the VA 
physicians that there is no causal relationship between any 
current thoracic spine disorder, to include arthritis, and 
the veteran's military service.  The record is devoid of any 
clinical evidence to support the assertions of continuity of 
symptoms for the period from the time of discharge until the 
past several years, a time frame many years following service 
separation.  Even if such continuity were accepted, there is 
no competent evidence linking that symptomatology to any 
current disability.  As noted by the examiners, the veteran 
has reported he has been able to work in different 
professions such as a millwright for a number of years 
without any apparent restrictions or difficulties with the 
upper back.  The medical opinions of record are to the effect 
that the current arthritis of the thoracic spine is not 
attributable to the veteran's active service many years ago.  
The Board agrees and notes that there is no opinion to the 
contrary.

In further regard to the long evidentiary gap between service 
and the earliest evidence of an upper back disorder, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury to the upper back in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing upper 
back complaints, symptoms, or findings for many years between 
the period of active duty and the earliest evidence of 
chronic upper back pain in 2001 and of degenerative arthritis 
of the thoracic spine in 2002 tends to show that an upper 
back disability did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board is aware of the veteran's statements, but notes 
that, while they are probative of symptomatology, they are 
not competent credible evidence of a diagnosis of medical 
causation of a disability.  This is because as a layperson, 
the veteran is not competent to offer testimony as to medical 
causation of a diagnosis, or treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim 
for service connection for an upper back disorder, to include 
arthritis, is denied.

Requirements To Reopen A Claim For Service Connection
Previously Denied In A Final Decision

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence, 
for claims filed before August 29, 2001, as were the claims 
in this case, means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 66 Fed. Reg. 45620-30 
(August 29, 2001); 38 C.F.R. § 3.156(a) (2001); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove the merits of the 
claim as to each central element that was specified as a 
basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to evaluate the merits 
of the claim on the basis of all the evidence of record, but 
only after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied. 

Reopening Claims For Service Connection For A Low Back 
Disability,
A Right Ankle Disability, And A Bilateral Knee Disorder

As noted by the Board, the veteran's claims for service 
connection for a low back disability, a right ankle 
disability, and a bilateral knee disorder were denied in an 
April 1996 RO rating decision.  The veteran did not appeal 
that decision, and it is final.  38 U.S.C.A. § 7105(c).

Of record at the time of the rating decision were the 
veteran's service medical records, evidence from a 
chiropractor dating between 1977 and 1984, and the notice of 
the veteran's failure to report for the VA examination 
scheduled for him in October 1995.  With regard to the low 
back, notation was made that the service records showed the 
veteran received treatment on one occasion in January 1962 
for low back pain.  The history of a parachute jump injury 
and landing on his buttocks a week earlier was noted.  
Current examination was essentially negative.  An impression 
was made of low back strain.  At the time of separation 
examination in September 1962, there were no complaints or 
abnormalities with regard to the lumbar spine.  The records 
from the chiropractic clinic disclosed the veteran received 
spinal adjustment of periodic basis.  The individual noted 
that the veteran's "body has taken a beating-taught sky 
diving/teach karate-auto wrecks."

With regard to the right ankle, the service records disclose 
that in late July 1962 the veteran sprained his right ankle.  
He was seen on one occasion in early August 1962 for a 
complaint of continued pain involving the right ankle.  The 
ankle was placed in a short leg walker and he was to use 
crutches for two weeks.  However, there were no further 
complaints or abnormalities with regard to the right ankle, 
including examination at separation when the veteran 
expressed no complaints and no abnormalities were identified.  

With regard to the knees, the service medical records are 
without reference to complaints or abnormalities regarding 
the knees.  The evidence from the chiropractor does not refer 
to any problems with the knees either.  

Relevant evidence submitted since the RO issued its 1996 
decision includes:  Statements from service comrades in the 
late 1990's, private medical records dating from the late 
1990s and associated with a Social Security disability 
determination dated in 2002, and VA medical records dating 
from 2001.  

In order for new and material evidence to be submitted with 
respect to the claims, evidence would have to be submitted 
indicating that the veteran currently has a low back 
disorder, a right ankle disorder and/or a bilateral knee 
disorder related to his military service.

With regard to the statements from the service comrades to 
the combined effect that the veteran sustained low back, knee 
and ankle problems following the parachute jump in service, 
these comments cannot be accepted as competent evidence to 
the extent that they purport to establish a medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Laypersons are not competent to offer medical 
opinions and such evidence does not provide a basis on which 
to reopen a claim for service connection.  Moray v. Brown, 
5 Vet. App. 211 (1993); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, the Board finds that the statements from 
the veteran and the opinions from his service comrades that 
he currently has low back, right ankle and/or knee problems 
related to his military experiences cannot be accepted as new 
and material evidence.  

The statements from the various medical professionals have 
been given every consideration.  Some of their statements 
tend to relate current problems to active service.  For 
example, Reiss Plauche, M.D., stated that in April 1999 he 
operated on the veteran's right knee.  He indicated the 
veteran's knee had been severely damaged and this was 
consistent with the veteran's claim of impact injury during 
the parachute accident in service.  However, the Board notes 
that the orthopedist did not apparently have access to the 
entire claims folder and his comments were based on history 
given to him by the veteran, a history which is completely 
lacking for a showing of continuity of symptomatology in the 
years following service discharge.  Additionally, the 
orthopedist made no reference to the fact that the veteran 
had been employed in heavy manual labor type of jobs for a 
number of years following service discharge and the impact of 
these jobs on the veteran's orthopedic status was not 
addressed by the orthopedist.  Other private medical evidence 
of record includes references to the veteran himself 
ascribing the etiology of his various orthopedic problems to 
the parachute accident in service in 1962.  

On the other hand, the additional evidence includes reports 
of VA treatment and evaluation for orthopedic purposes since 
2001.  The evidence includes the report of an examination of 
the joints by VA in February 2001.  Notation was made that 
the veteran reported having been involved in a parachute 
accident in service.  Notation was also made that X-ray 
studies of the lumbar spine and knees showed severe 
degenerative joint disease of the lumbar spine, mild joint 
disease of the left knee and a normal right knee.  An ankle 
X-ray study was normal bilaterally.  The examiner stated that 
it was impossible for him to comment whether the veteran's 
low back pain was related to the reported injury in service, 
but he noted that the veteran was able to go back to normal 
duty after the injury.  The examiner therefore stated it was 
"unlikely" that the low back pain at the present time was 
related to the inservice injury years earlier.  He believed 
that the current low back problems were more from poor 
posture and degenerative joint disease of the lumbar spine 
secondary to aging.  

With regard to the knees, the examiner stated that other than 
mild degenerative joint disease on left knee X-ray study, 
there were no clinical abnormalities and a normal right knee 
X-ray study.  

Additional evidence also includes a report of an October 2002 
examination of the joints by VA.  Notation was made that the 
veteran had surgery in the right ankle with bony fragments 
removed in 1964.  The examiner noted that there were no 
restrictions in the veteran's activities as a mechanic and 
millwright in his jobs in the years following service.  
Current examination of the right ankle showed a well-healed 
scar, but no other clinical abnormality.  The examiner stated 
the right ankle examination was essentially normal outside 
the right scar area and he did not believe there was any 
disability due to the right ankle.  The examiner noted the 
veteran also complained of chronic low back pain, but he 
stated the veteran had been able to work essentially 
unrestricted as a millwright and a mechanic for many years 
following service and he had difficulty relating any of the 
reasons the veteran could not work at the present time to the 
parachute jump in service years earlier.  Clearly, the 
opinions from the VA physicians are not favorable to the 
veteran's claims.  While they certainly qualify as probative 
evidence, they do not support the veteran's assertions that 
he has low back, right ankle and knee problems attributable 
to the inservice parachute jump.  Accordingly, the 
additionally submitted evidence provides no competent medical 
evidence linking any currently identified low back, right 
ankle, or knee disorder to the veteran's active service.  
Therefore, the Board concludes that this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen claims for service 
connection for residuals of a back injury, residuals of a 
right ankle injury, and a bilateral knee disorder.


ORDER

Service connection for a depressive disorder is denied.

Service connection for a disability of the upper back is 
denied.

New and material evidence has not been submitted, and the 
claim for service connection for residuals of a low back 
injury remains denied.

New and material evidence has not been submitted, and the 
claim for service connection for residuals of a right ankle 
injury remains denied.

New and material evidence has not been submitted, and the 
claim for service connection for a bilateral knee disorder 
remains denied.


REMAND

Service Connection For A Disability Manifested By 
Numbness Of The Hands, To Include Carpal Tunnel Syndrome

Reason for remand:  No medical opinion provided with 
examination as ordered by the Board in its June 2004 Remand 
which is a violation of the holding in Stegall v. West, 11 
Vet. App. 268 (1998).

After a February 2001 VA Peripheral Nerves examination was 
conducted, the RO requested another examination with a 
medical opinion as to the likelihood that a current 
disability, if any, manifested by numbness of the hands, had 
its onset in service or was due to a disease or injury in 
service.  In October 2002 another examination was conducted, 
but the examiner did not render an opinion.  Therefore, the 
Board remanded the case in June 2004 to obtain the opinion.  
In November 2004, another examination was conducted but still 
no opinion was rendered.  Accordingly, the Board has no 
recourse but to remand this issue again.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  Compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action.

1.  Send the claims file to a VA examiner 
for review of all the evidence in the 
case pertaining to a disability 
manifested by numbness of the hands 
including carpal tunnel syndrome.  Do not 
schedule the veteran for an examination; 
an examination is not needed, just a 
medical opinion based on the examiner's 
review of the evidence.  If the same 
examiner who conducted the examination in 
October 2002 is unavailable, have another 
examiner review the file and render the 
following opinion:

The examiner should express an opinion, 
with detailed rationale, as to whether it 
is at least as likely as not that a 
current disability of the hands 
manifested by numbness, to include carpel 
tunnel syndrome, is the result of a 
disease contracted or injury sustained in 
service.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
In other words, the examiner must 
determine whether a current disability of 
the hands is as likely the result of a 
disease or injury shown in service 
between November1960 and October 1962 as 
it is the result of some other cause or 
factor or whether it is more likely the 
result of some other cause or factor.  

2.  Thereafter, readjudicate the claim 
for service connection for a disability 
manifested by numbness of the hands to 
include carpel tunnel syndrome 
considering the evidence in its entirety.  
If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and afford the veteran a 
reasonable time for response before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


